Title: To George Washington from Patrick Henry, 23 October 1777
From: Henry, Patrick
To: Washington, George



Sir.
Wmsburgh [Va.] Octr 23d 1777

The Militia from Culpepper County were promised by their Colo., that they should be releived by the last of this Month; and as it is impossible to march a like Number from Virginia in Time to comply with that Engagement, I trouble you with this requesting that you will be pleased to discharge them at the Time they were promised Releif, unless they chuze to serve longer. With the highest Regard, I have the Honor to be Sir yr most obedient & very humble Servant

P. Henry

